                   Case 4:18-cv-07238-YGR Document 34 Filed 06/27/19 Page 1 of 1


ALLEN, GLAESSNER, HAZELWOOD                          &WERTH, LLP                                           ATTORNEYS

180 Montgomery Street, Suite 1200                                                         Telephone (415) 697-2000
San Francisco, California 94104                                                            Facsimile (415) 813-2045
                                                                                       E-Mail: dallen@aghwlaw.com

                                                                                     Our File No.: 40087-50806
                                                     June 26, 2019
        VIA PACER

        Hon. Yvonne Gonzalez Rogers
        United States District Judge
        Oakland Courthouse, Courtroom 1 – 4th Floor
        1301 Clay Street
        Oakland, CA 94612

        Re: Lawson v. City of Arcata, et al.
            United States District Court, Case No. 4:18-cv-07238-YGR

        Dear Judge Gonzalez-Rogers:

                Pursuant to the order of the court, Docket number 25, the parties held a conference call
        with Judge Ryu on June 20, 2019, to go over protocols for the settlement conference. Plaintiff’s
        counsel informed Judge Ryu that they would be filing an amended complaint by the deadline of
        June 25, 2019, per Docket number 31. Defendants’ counsel advised the strong likelihood of
        filing another motion to dismiss by the deadline of July 20. Since the hearing on any motion to
        dismiss the new filing is set for August 20, 2019 the parties discussed with Judge Ryu the
        practicality of attempting to complete the MSC by July 31, 2019.

                In light of the conversations with Judge Ryu, the parties agreed they are unprepared to
        assess strengths and weakness of their respective cases prior to the August 20, 2019 hearing, and
        it would be an inefficient use of the court’s time and Judge Ryu to complete the settlement
        conference by July 31. The parties respectfully request the court continue the deadline to
        complete the settlement conference to October 31, 2019.

                                                     Very truly yours,

                                                     ALLEN, GLAESSNER,
                                                     HAZELWOOD & WERTH, LLP

                                                     /s/ Dale L. Allen, Jr.
                                                     Dale L. Allen, Jr.
                                                     Counsel for Defendants

                                                     /s/ Kyndra S. Miller
                                                     Kyndra S. Miller/Shelley K. Mack
                                                     Counsel for Plaintiff
        DLA:ps


        320453.1
